--------------------------------------------------------------------------------

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (“SUBSCRIPTION AGREEMENT”) RELATES
TO AN OFFERING OF A UNITS (THE “UNITS”) IN AN OFFSHORE TRANSACTION TO A PERSON
THAT IS NOT A U.S. PERSON PURSUANT TO REGULATION S UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

THE UNITS HAS NOT BEEN REGISTERED UNDER THE 1933 ACT OR ANY U.S. STATE
SECURITIES LAWS AND, UNLESS SO REGISTERED, IT MAY NOT BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO A U.S. PERSON EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE UNITS MAY
NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT. "UNITED STATES" AND
"U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

“UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THE
SECURITIES TO BE PURCHASED PURSUANT TO THIS AGREEMENT MUST NOT TRADE THE
SECURITIES IN CANADA BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE
CLOSING DATE (AS DEFINED IN THIS SUBSCRIPTION AGREEMENT.

CONFIDENTIAL
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

(Directors Units)

TO: Argentex Mining Corp. (the “Company”)   602-1112 West Pender Street  
Vancouver B.C. V6E 2S1   Canada

Purchase of Units

1.                       Subscription and Use of Proceeds

1.1                     The undersigned (the “Subscriber”) hereby irrevocably
subscribes for and agrees to purchase ____________ units (each, a “Unit” and
collectively, the “Units”), with each Unit consisting of one share of the common
stock of the Company (each a “Share”) and one common share purchase warrant
(each a “Warrant”) at a price per Unit of USD $0.10 (such subscription and
agreement to purchase being the “Subscription”), for an aggregate purchase price
of USD$_____________ (the “Subscription Proceeds”.) Each Warrant will entitle
the holder to purchase one additional Share at a purchase price of USD$0.15 for
a period of 24 months from the Closing Date.

1.2                     On the basis of the representations and warranties and
subject to the terms and conditions set forth herein, including approval of this
Subscription by the TSX Venture Exchange, the Company hereby irrevocably agrees
to sell and issue the Units to the Subscriber.

2.                       Payment

2.1                     The Subscription Proceeds must accompany this
Subscription and shall be paid by cashiers cheque or bank draft payable to the
order of the Company, drawn in U.S. funds on a Canadian bank or another bank
reasonably acceptable to the Company or, at the Subscriber’s option, by wire
transfer to the Company or its solicitors pursuant to the wire transfer
instructions that will be provided to the Subscriber upon request.

--------------------------------------------------------------------------------

- 2 -

3.                       Documents Required from Subscriber

3.1                     The Subscriber shall complete, sign and return to the
Company, as soon as possible:

  (a)

an executed copy of this Subscription Agreement, and

        (b)

on request by the Company, any other documents, questionnaires, notices and
undertakings as may be required by the Company in order to enable or show
compliance with the requirements of regulatory authorities and applicable law.

4.                       Closing

4.1                     Closing of the sale of the Units (the “Closing”) shall
occur promptly following receipt of the approval of the TSX Venture Exchange to
this Subscription, or on such later date as may be determined by the Company
(the “Closing Date”).

5.                       Acknowledgements of Subscriber

5.1                     The Subscriber acknowledges and agrees that:

  (a)

none of the Shares, the Warrants or the shares of common stock (“Warrant
Shares”) that may be issued upon the exercise of any of the Warrants (the
Shares, the Warrants and the Warrant Shares may be hereinafter referred to
collectively as the “Securities”) have been registered under the 1933 Act, or
under any state securities or “blue sky” laws of any state of the United States
and, unless so registered, none of them may be offered or sold in the United
States or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S under the 1933 Act (“Regulation S”), except in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act and in each case in
accordance with applicable state and provincial securities laws;

        (b)

the Company has not undertaken to, and will have no obligation to, register the
Securities, or any of them, under the 1933 Act or the applicable Canadian
securities laws;

        (c)

no prospectus or offering memorandum within the meaning of the securities laws
applicable in both the United States and Canada (collectively, the “Applicable
Securities Laws”) has been delivered to, summarized for or seen by the
Subscriber in connection with the sale of the Units and the Subscriber is not
aware of any prospectus or offering memorandum having been prepared by the
Company;

        (d)

the decision to execute this Subscription Agreement and acquire the Units
hereunder has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of information (the adequacy of which is hereby
acknowledged) about the Company that is available to any member of the public on
the EDGAR database maintained by the U.S. Securities and Exchange Commission
(the “SEC”) at www.sec.gov and the SEDAR database maintained by the Canadian
Securities Administrators at www.sedar.com;

        (e)

there is no government or other insurance covering any of the Securities;

        (f)

it has not received, nor has it requested, nor does it have any need to receive,
any offering memorandum (as defined in or contemplated by Applicable Securities
Laws) or any other document (other than financial statements or any other
continuous disclosure documents, the contents of which are prescribed by statute
or regulation) describing the business and affairs of the Company which has been
prepared for delivery to, and review by, prospective subscribers in order


--------------------------------------------------------------------------------

- 3 -

 

to assist them in making an investment decision in respect of the Securities (or
any of them), and it has not become aware of any advertisement including, by way
of example and not in limitation, advertisement in any printed media of general
and regular circulation or on radio or television with respect to the
distribution of the Units;

        (g)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities or any of them;

        (h)

there are risks associated with an investment in the Company including, by way
of example and not in limitation, the specific risks identified in the Company’s
most recent periodic reports filed with the SEC and available for viewing at the
SEC’s website at www.SEC.gov and the SEDAR database maintained by the Canadian
Securities Administrators at www.sedar.com;

        (i)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Units hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

        (j)

if the Subscriber is a Canadian resident, the Company has advised the Subscriber
that the Company is relying on an exemption from the requirements of the
regulatory authorities in Canada requiring that the Company provide the
Subscriber with a prospectus and sell the Securities to the Subscriber through a
person registered to sell securities under the securities laws of the Canadian
Province where the Subscriber resides and, as a consequence of acquiring the
Units pursuant to this exemption, certain protections, rights and remedies
provided by the securities laws of that Canadian Province, including statutory
rights of rescission or damages, will not be available to the Subscriber;

        (k)

the Subscriber is not acquiring the Units as a result of, and will not itself
engage in, any “directed selling efforts” (as that term is defined in Regulation
S under the 1933 Act) in the United States in respect of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of the Securities pursuant to
registration thereof under any Applicable Securities Laws or under an exemption
from such registration requirements;

        (l)

the Subscriber will indemnify the Company and its directors, officers,
employees, agents, advisors and shareholders against, and will hold them
harmless from, any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Subscriber contained herein or in any document furnished by the Subscriber to
the Company in connection herewith being untrue in any material respect or any
breach or failure by the Subscriber to comply with any covenant or agreement
made by the Subscriber to the Company in connection therewith;

        (m)

the Subscriber is aware that the Securities are not listed on any stock exchange
or automated dealer quotation system and no representation has been made to the
Subscriber that any of the Securities will become listed on any stock exchange
or automated dealer quotation system except that currently the Company’s common
shares are (i) quoted on the over-the-counter market operated by the NASD’s
OTC-BB in the United States and (ii) listed on the TSX Venture Exchange in the
provinces of British Columbia and Alberta, Canada;

        (n)

in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber’s ability to resell the Securities
under Canadian provincial securities laws and Canadian National Instrument
45-102;


--------------------------------------------------------------------------------

- 4 -

  (o)

the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with
Applicable Securities Laws;

          (p)

the statutory and regulatory basis for the exemption from U.S. registration
requirements claimed for the offer of the Units, although in technical
compliance with Regulation S, would not be available if the offering is part of
a plan or scheme to evade the registration provisions of the 1933 Act or any
applicable state or provincial securities laws;

          (q)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Company and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

          (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and,

          (ii)

applicable resale restrictions.

6.                       Representations, Warranties and Covenants of the
Subscriber

6.1                     The Subscriber hereby represents, warrants and covenants
with and to the Company (which representations, warranties and covenants shall
survive the Closing) and acknowledges that the Company is relying thereon that:

  (a)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

        (b)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not and will not result in the violation of any of the
terms and provisions of any law applicable to the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;

        (c)

the Subscriber has duly executed and delivered this Subscription Agreement and,
upon acceptance thereof by the Company, it will constitute a valid and binding
agreement of the Subscriber enforceable against the Subscriber in accordance
with its terms;

        (d)

the Subscriber is not acquiring the Units for the account or benefit of,
directly or indirectly, any U.S. Person, as that term is defined in Regulation
S;

        (e)

the Subscriber is a director of the Company;

        (f)

the Subscriber is not a U.S. Person, as that term is defined in Regulation S;

        (g)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement;

        (h)

the Subscriber has inquired into the applicable securities legislation of its
jurisdiction of residence and the Subscriber either complies with or is exempt
from the applicable securities legislation of the Subscriber's jurisdiction of
residence;


--------------------------------------------------------------------------------

- 5 -

  (i)

the Subscriber is outside the United States when receiving and executing this
Agreement and is acquiring the Units as principal for the Subscriber's own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in the Units;

          (j)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber an affiliate of any underwriter of or dealer in
the Securities, nor is it participating, pursuant to a contract or otherwise, in
any distribution of the Securities;

          (k)

the Subscriber agrees that, unless and until the Securities have been registered
under the 1933 Act, or under any state securities or "blue sky" laws of any
state of the United States, it will not offer or sell its Securities in the
United States, directly or indirectly, to U.S. Persons except in accordance with
the provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act and, in any event, in
compliance with all Applicable Securities Laws;

          (l)

the Subscriber (i) has such knowledge and experience in business matters as to
be capable of evaluating the merits and risks of its prospective investment in
the Units; and (ii) has the ability to bear the economic risks of its
prospective investment and can afford the complete loss of such investment;

          (m)

the Subscriber has not acquired the Units as a result of, and will not itself
engage in, any “directed selling efforts” (as defined in Regulation S) in the
United States in respect of the Units which would include any activities
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for the resale of any of
the Securities in the United States;

          (n)

any offer or and sale of any of the Securities prior to the expiration of a
period of six months after the date of original issuance of that respective
Security (the six-month period hereinafter referred to as the "Distribution
Compliance Period") shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, pursuant to the registration provisions of
the 1933 Act or an exemption therefrom, and that all offers and sales after the
Distribution Compliance Period shall be made only in compliance with the
registration provisions of the 1933 Act or an exemption therefrom and in each
case only in accordance with Applicable Securities Laws;

          (o)

it will not engage in any hedging transactions involving any of the Securities
unless such transactions are in compliance with the provisions of the 1933 Act
and in each case only in accordance with Applicable Securities Laws and the
Subscriber is not aware of any advertisement of, or any general solicitation in
respect of, any of the Securities; and

          (p)

no person has made to the Subscriber any written or oral representations:

          (i)

that any person will resell or repurchase any of the Securities;

          (ii)

that any person will refund the purchase price of any of the Securities;

          (iii)

as to the future price or value of any of the Securities; or

          (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities on any stock exchange or automated dealer
quotation system; except that the Company’s Common Stock is currently (i) listed
for quotation on the U.S. Over the Counter Bulletin Board and (ii) listed on the
TSX Venture Exchange.


--------------------------------------------------------------------------------

- 6 -

7.                       Acknowledgement and Waiver

7.1                     The Subscriber has acknowledged that the decision to
purchase the Units was solely made on the basis of available information
provided to the Subscriber. The Subscriber hereby waives, to the fullest extent
permitted by law, any rights of withdrawal, rescission or compensation for
damages to which the Subscriber might be entitled in connection with the
distribution of the Units.

8.                       Legends

8.1                     The Subscriber hereby acknowledges that that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable securities laws and regulations, the certificates representing
any of the Securities will bear a U.S. legend in substantially the following
form:

> “THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE
> NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
> STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE
> OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER
> THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
> NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR,
> DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO
> AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A
> TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND
> IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN
> ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
> UNLESS IN ACCORDANCE WITH THE 1933 ACT. “UNITED STATES" AND "U.S. PERSON" ARE
> AS DEFINED BY REGULATION S UNDER THE 1933 ACT.”

and a Canadian legend in substantially the following form:

“UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN CANADA BEFORE ______________ [INSERT THE
DATE THAT IS 4 MONTHS AND A DAY AFTER THE CLOSING DATE].

8.2                     The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Subscription Agreement.

9.                       Canadian Resale Restriction

9.1                     The Subscriber acknowledges that the Securities are
subject to resale restrictions in Canada and may not be traded in Canada except
as permitted by the applicable Canadian securities legislation (collectively,
the “Canadian Securities Laws”).

9.2                     The Subscriber acknowledges that pursuant to Canadian
National Instrument 45-102, a subsequent trade in any of the Securities will be
a distribution subject to the prospectus and registration requirements of the
Canadian Securities Laws unless certain conditions are met, including the
following:

  (a)

at least four months (the "Canadian Hold Period") shall have elapsed from the
date on which the Security was issued to the Subscriber;


--------------------------------------------------------------------------------

- 7 -

  (b)

during the currency of the Canadian Hold Period, any certificate representing
the any of the Securities is imprinted with the Canadian Legend

        (c)

the trade is not a control distribution (as defined in National Instrument
45-102);

        (d)

no unusual effort is made to prepare the market or to create a demand for the
Securities that are the subject of the trade;

        (e)

no extraordinary commission or consideration is paid to a person or company in
respect of the trade; and

        (f)

if the selling security holder is an insider or officer of the Company, the
selling security holder has no reasonable grounds to believe that the Company is
in default of securities legislation; or

        (g)

the trade qualifies under the provisions of Section 2.14 of National Instrument
45-102.

9.3                     The Subscriber acknowledges that any certificate
representing any of the Securities issued prior to the expiration of the
Canadian Hold Period, will have a Canadian Legend imprinted thereon.

10.                     Costs

10.1                   The Subscriber acknowledges and agrees that all costs and
expenses incurred by the Subscriber (including any fees and disbursements of any
special counsel retained by the Subscriber) relating to the purchase of the
Units or the exercise of any of the Warrants shall be borne by the Subscriber.

11.                     Governing Law

11.1                   This Subscription Agreement is governed by the laws of
the Province of British Columbia and the federal laws of Canada applicable
herein, except to the extent that the laws of Delaware or the federal securities
laws of the United States apply. The Subscriber, in its personal or corporate
capacity and, if applicable, on behalf of each beneficial purchaser for whom it
is acting, irrevocably attorns to the jurisdiction of the courts of the Province
of British Columbia.

12.                     Survival

12.1                   This Subscription Agreement, including without limitation
the representations, warranties and covenants contained herein, shall survive
and continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Units by the Subscriber
pursuant hereto.

13.                     Assignment

13.1                   This Subscription Agreement is not transferable or
assignable.

14.                     Severability

14.1                   The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.

15.                     Entire Agreement

15.1                   Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Units and there are no other
terms, conditions, representations or warranties, whether expressed, implied,
oral or written, by statute or common law, by the

--------------------------------------------------------------------------------

- 8 -

Company, its agents or by anyone else. This subscription may only be amended by
instrument in writing signed by the parties hereto.

16.                     Notices

16.1                   All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
by any standard form of telecommunication. Notices to the Subscriber shall be
directed to the address on the signature page of this Subscription Agreement and
notices to the Company shall be directed to it at 602 - 1112 West Pender Street,
Vancouver B.C. V6E 2S1, Canada; Attention: Mr. Kenneth Hicks or by fax at (604)
568-1540.

16.2                   The Subscriber hereby acknowledges and agrees that it
will notify the Company at the address or fax number above, or at such other
address or fax number as the Company notifies the Subscriber from time to time
is the current address or fax number of the Company, to maintain with the
Company’s records an updated address to which the Company may mail or transmit
notices and other communications under this Subscription Agreement.

17.                     Collection of Personal Information

17.1                   The Subscriber acknowledges and consents to the fact that
the Company is collecting the Subscriber’s personal information for the purpose
of completing the transactions contemplated by this Subscription Agreement. The
Subscriber further acknowledges and consents to the fact that the Company may be
required by applicable securities laws to provide securities commissions in
Canada or the United States or other authorities with personal information
provided by the Subscriber.

17.2                   The Subscriber, on its own behalf and on behalf of any
other person for whom it is contracting hereunder, acknowledges and consents to
the release by the Company of information regarding the Subscriber's
subscription, including the Subscriber's name, address, telephone number and
registration instructions, the number of securities purchased, the number of
securities of the Company held, the status of the Subscriber as an insider, and,
if applicable, information regarding beneficial ownership of or the principal of
the Subscriber, in compliance with securities regulatory policies to regulatory
authorities in reporting jurisdictions or to other authorities as required by
law and to the transfer agent of the Company for the purpose of arranging for
the preparation of the certificate representing any of the Securities. The
purpose of the collection of this information is to ensure that the Company and
its advisors will be able to issue the Securities to the Subscriber in
compliance with applicable securities laws and the instructions of the
Subscriber and to obtain the information required to be provided in documents
required to be filed with the Exchange and with securities regulatory
authorities under applicable securities laws and other authorities as required
by law. In addition, the Subscriber acknowledges and consents to the collection,
use and disclosure of all such personal information by the any stock exchange on
which the Company’s common shares are listed and other regulatory authorities in
accordance with their requirements, including the provision to third party
service providers, from time to time.

The contact information for the officer of the Issuer who can answer questions
about the collection of information by the Issuer is as follows:

  Name & Title: Kenneth Hicks, President   Company's Name: Argentex Mining Corp.
  Address: 602 - 1112 West Pender Street, Vancouver BC V6E 2S1   Phone No.:
(604) 568-2496   Fax No.: (604) 568-1540

17.3                   Furthermore, the Subscriber is hereby notified that:

  (a)

the Company may deliver to the securities commission of any province of Canada
or the Securities and Exchange Commission in the United States certain personal
information pertaining to the Subscriber, including the Subscriber’s full name,
residential address and telephone number, the number of securities purchased by
the Subscriber and the total purchase price paid for such


--------------------------------------------------------------------------------

- 9 -

 

securities, beneficial ownership information, the prospectus exemption relied on
by the Company and the date of distribution of the security,

        (b)

such information is being collected indirectly by the Securities Commissions
under authority granted in securities legislation,

        (c)

such information is being collected for the purposes of the administration and
enforcement of the securities legislation of the applicable province of Canada,
and

        (d)

the Subscriber may contact the following public official in Ontario with respect
to questions about the Ontario Securities Commission’s indirect collection of
such information at the following address and telephone number:

Administrative Assistant to the Director of Corporate Finance
Ontario Securities Commission
Suite 1903, Box 55, 20 Queen Street West
Toronto, Ontario, M5H 3S8
Telephone: (416) 593-8086

18.                     Reliance, Indemnity, Notification of Changes and
Survival

18.1                   The representations and warranties in this Subscription
Agreement are made by the Subscriber with the intent that they be relied upon by
the Company in determining its suitability as a purchaser of the Units, and the
Subscriber hereby agrees to indemnify the Company against all losses, claims,
costs, expenses and damages or liabilities which any of them may suffer or incur
as a result of reliance thereon. The Subscriber undertakes to notify the Company
immediately of any change in any representation, warranty or other information
relating to the Subscriber set forth in this Subscription Agreement (and the
exhibits, schedules, forms and appendices thereto) which takes place prior to
the Closing.

18.2                   The representations and warranties of the Subscriber
contained in this Agreement shall survive the Closing.

19.                     Counterparts and Electronic Means

19.1                   This Subscription Agreement may be executed in any number
of counterparts, each of which, when so executed and delivered, shall constitute
an original and all of which together shall constitute one instrument. Delivery
of an executed copy of this Subscription Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Subscription
Agreement as of the date hereinafter set forth.

20.                     Delivery Instructions

20.1                   The Subscriber hereby directs the Company to deliver the
Units to:

__________________________________________________________________________________________________
(name)

__________________________________________________________________________________________________
(address)

20.2                   The Subscriber hereby directs the Company to cause the
Units to be registered on the books of the Company as follows:

__________________________________________________________________________________________________
(name)

__________________________________________________________________________________________________
(address)

--------------------------------------------------------------------------------

- 10 -

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

_________________________________________
(Name of Subscriber – Please type or print)

_________________________________________
(Signature and, if applicable, Office)

_________________________________________
(Address of Subscriber)

_________________________________________
(City, State or Province, Postal Code of Subscriber)

_________________________________________
(Country of Subscriber)

_________________________________________
(Fax and/or E-mail Address of Subscriber)

--------------------------------------------------------------------------------

- 11 -

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Units is hereby
accepted by the Company.

DATED at ______________________, the________ day of ___________________, 2009.

ARGENTEX MINING CORP.


Per:   ________________________________________________
          Authorized Signatory


--------------------------------------------------------------------------------